Citation Nr: 1813592	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).




FINDING OF FACT

A hearing loss disability was not shown in service or within one year thereafter    and the most probative evidence indicates that the Veteran's current hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. §3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also, Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;       or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran contends that his current hearing loss results from working around aircraft during service.  The Board notes the Veteran served in the Air Force as a mechanic, and noise exposure is conceded.  Additionally, the Veteran is shown to suffer from a current hearing loss disability in accordance with 38 C.F.R. § 3.385    as shown on the 2016 VA examination, where puretone thresholds were between   40 decibels and 60 decibels at 500 to 4000 Hertz.  Accordingly, the question is whether the current disability is related to service.

Service treatment records reflect hearing within normal limits on audiometric testing at discharge, with all puretone thresholds being 10 decibels or less. There were no complaints or findings concerning hearing loss noted in service treatment records.  

On his application for benefits, the Veteran noted his hearing loss began around 1990, and he noted on his substantive appeal that he was not alleging hearing loss within the year following discharge from service.  

As a hearing loss disability was not shown during service or within the year following discharge from service, competent evidence linking the current condition to service is necessary.  However, the only medical opinion addressing this question is against the claim.  

In this regard, the Veteran underwent a VA examination in October 2016, at which time the examiner diagnosed the Veteran with sensorineural hearing loss in both   ears. Following review of the claims file, the examiner concluded that the Veteran's current hearing loss was less likely than not caused by his conceded in-service noise exposure.  The examiner explained that the Veteran's audiology examinations at enlistment and at discharge did not show a significant threshold shift beyond normal measurement variability while in service.  She noted that although the Veteran had conceded noise exposure in service, the evidence of record did not reflect a noise injury in service. She went on to explain that not all noise exposure constitutes     noise injury and discussed a 2006 Institute of Medicine (IOM) study that concluded that there was no scientific basis for delayed onset noise induced hearing loss. The examiner further identified more recent studies which confirmed the results of the 2006 IOM study that the lack of delayed threshold shifts after noise exposure "has been taken as evidence that delayed effects of noise do not occur."  She noted the studies' overall conclusion that since the damage from noise exposure occurs at the time of the exposure, that when there is no shift at the time of exposure, there is no basis for a finding of subsequent delayed onset hearing loss.  

The Board notes that in July 2016, the Veteran submitted a private audiological evaluation that confirmed his current sensorineural hearing loss; however, such evaluation did not provide a medical opinion on whether the hearing loss was related to service.  

Although the Veteran contends that his current hearing loss disability is related to service, he is not shown to possess any medical or audiological expertise; thus, his opinion as to the relationship between his current disability and service is not competent medical evidence.  In this regard, hearing loss can have many causes      and determining the existence and etiology of hearing loss requires medical testing and expertise to determine. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's assertions. There is no medical opinion to the contrary.

In short, the most probative evidence of record indicates that a hearing loss disability was not shown in service or for many years thereafter, and that the Veteran's current hearing loss disability is not related to service. Accordingly, service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C. §5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


